



COURT OF APPEAL FOR ONTARIO

CITATION: Vetro v. Sakran, 2019 ONCA 315

DATE: 20190418

DOCKET: C65347

Doherty, Paciocco and Zarnett JJ.A.

BETWEEN

Dominic Vetro

Plaintiff (Appellant)

and

Karmel Sakran, Earl
    Taylor, Karmel Sakran Law Office and Green Germann Sakran

Defendants (Respondents)

Dominic Vetro, self-represented

Geetha Philipupillai and Daniel Iny, for the respondents

Heard: April 17, 2019

On appeal from the orders of Justice Woollcombe of the
    Superior Court of Justice, dated April 9, 2018 and June 22, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The appellant, who is self-represented, has not appeared. Attempts by
    counsel for the respondents and the court to contact him today at the phone number
    he provided have proved futile.

[2]

The appeal was listed on or about February 25 and the parties were
    advised by the court. It is now 12:25 p.m.  Counsel for the respondents ask
    that the appeal be dismissed or abandoned in light of the appellants unexplained
    non-attendance.

[3]

So ordered. The appeal is dismissed as abandoned. Costs to the
    respondents in the amount of $5,000, all in.


